DETAILED ACTION
This office action is in response to applicant's amendments and remarks filed on May 23, 2022.  
Claim 4 has been cancelled.  
Claims 1-2, 5-6 and 9-10 have been amended.
Claims 4-8 were previously objected.
Claims 1-3 and 5-10 are currently allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows (with reference to the version of claims filed on May 23, 2022):
in claim 1, lines 6, 9 and 13, the word “storge” is misspelled and it’s now replaced with “storage”; 
in claim 2, line 3, the word “storge” is misspelled and it’s now replaced with “storage”; and 
in claim 9, lines 9 and 13, the word “storge” is misspelled and it’s now replaced with “storage”. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant invention is generally relating to a device management system, a server, and a method of controlling the device management system (see original disclosure , i.e. para. 2 and etc.).
With regard to Claim 1, the closest prior arts of record, Harai and Yoshida, as Harai discloses, among others, disclose “a learned model 352”, for instance, in para. 35, discloses that “[0035] The learned model 352 is used for inference performed in the edge server 300. The learned model 352 is also realized as a neural network like the learning model 252. However, the learned model 352 may be identical to the learning model 252 or may extract and use a part of the learning model 252. The learned model 352 stores the learning model 252 accumulated in the cloud server 200 and distributed. As the learned model 352, the entire learning model 252 may be distributed, or a part of the learning model 252 necessary for inference in the edge server 300 may be extracted and distributed”; and further in Yoshida, i.e. in para. 5 and in Fig. 7, disclose that “…an inference unit configured to infer a device to be a purchase target by a learned model based on the information that is related to the usage situation of the device that was accepted by the acceptance unit and the sales performance information that was acquired by the first acquisition unit; and an output unit configured to output as proposal information a result of the inference by the inference unit”; however, the teachings of Harai and Yoshida, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… and the processor that, in response to executed computer readable instructions stored on the computer hardware storage device, instantiates a learned model generation section generating a learned model that learned, by machine learning, for a plurality of users, as a data set, a combination of the attribute information and consumption result information, which is a consumption result of the consumable product, wherein the storage section stores as the relationship information the learned model that is generated, and the predicted consumption calculation section inputs the attribute information of the first user to the learned model to obtain the predicted consumption as an output from the learned model”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on May 23, 2022, are not fully disclosed by the prior art(s) of record.
With regard to Claims 2-3 and 5-8, the claims are depending from the independent Claim 1, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 9, the closest prior arts of record, Harai and Yoshida, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… and the processor that, in response to executed computer readable instructions stored on the computer hardware storage device, instantiates a learned model generation section generating a learned model that learned, by machine learning, for a plurality of users, as a data set, a combination of the attribute information and consumption result information, which is a consumption result of the consumable product, wherein the storage section stores as the relationship information the learned model that is generated, and the predicted consumption calculation section inputs the attribute information of the first user to the learned model to obtain the predicted consumption as an output from the learned model”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on May 23, 2022 (i.e. on pg. 6-8), are not fully disclosed by the prior art(s) of record.
With regard to Claim 10, the closest prior arts of record, Harai and Yoshida, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… and causing a learned model generation section to generate a learned model that learned, by machine learning, for a plurality of users, as a data set, a combination of the attribute information and consumption result information, which is a consumption result of the consumable product, wherein the storage section stores as the relationship information the learned model that is generated, and a predicted consumption calculation section inputs the attribute information of the first user to the learned model to obtain the predicted consumption as an output from the learned model”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on May 23, 2022 (i.e. on pg. 6-8, are not fully disclosed by the prior art(s) of record.
Therefore, Claims 1-3 and 5-10 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Grosman (U.S. 10,986,475 B1) disclose an invention relates to the field of product storage systems, and more particularly to a consumable product storage system that monitors product consumption.
Kunihiro et al. (U.S. Pub. No. 2013/0028616 A1) disclose an invention relates to a printing control device of the present invention controls a printing device equipped with a consumable supply, and includes a display control section for causing a display section to display a printing setting screen via which printing conditions corresponding to functions of the printing device are set and entered into the printing device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACKY X ZHENG/Primary Examiner, Art Unit 2675